Citation Nr: 0526453	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  97-20 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1971 rating decision (which denied service connection 
for a nervous condition), and in an April 1991 rating 
decision (which denied service connection for post-traumatic 
stress disorder (PTSD)).  

2.  Entitlement to an effective date prior to January 25, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1996 decision of the Seattle Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, rated 100 percent, effective January 25, 1994.  (In 
a March 2002 determination, the RO awarded an earlier 
effective date of January 25, 1993, for service connection 
for PTSD under the provisions of 38 C.F.R. § 3.114.)  The 
veteran appeals for an effective date prior to January 25, 
1993, for the grant of service connection.  He has also 
challenged a January 1971 rating decision (which denied 
service connection for a nervous condition), and an April 
1991 rating decision (which denied service connection for 
PTSD) on the grounds of CUE.  In July 1998, the veteran 
appeared for a personal hearing before a Decision Review 
Officer (DRO) at the RO, and in March 2001 he appeared for an 
informal conference before a DRO.  A summary of the 
conference, including agreed upon actions, is of record.  
This case was before the Board in September 2003, when it was 
remanded for further development.  


FINDINGS OF FACT

1.  The January 1971 and April 1991 RO decisions denying 
service connection for a nervous condition and for PTSD, 
respectively, were not inconsistent with evidence then of 
record at the time of either decision; and it is not shown 
that the applicable statutory and regulatory provisions 
existing at the time of each decision were either not 
considered or misapplied.  

2.  The veteran's claim of service connection for PTSD was 
denied by the RO in a final August 1992 decision; VA received 
no communication from him seeking to reopen the claim prior 
to January 25, 1994.  


CONCLUSIONS OF LAW

1.  The January 1971 and April 1991 RO decisions denying the 
veteran's service connection claims for a nervous condition 
and for PTSD, respectively, do not contain CUE, and remain 
final based on the evidence of record at the time of each.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 
(2004).  

2.  An effective date prior to January 25, 1993, for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the VCAA does not apply to CUE cases.  Hence, a 
discussion of the impact of the VCAA in the matter of CUE is 
not necessary.  The VCAA and implementing regulations do, 
however, apply to the matter of entitlement to an earlier 
effective date for service connection for PTSD, and the 
requirements therein appear met.  

The veteran was properly (See VAOPGCPREC 8-2003 (Dec. 2003)) 
provided VCAA notice on the "downstream" issue of the 
effective date for an award of service connection in March 
2001 and April 2004 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) issued in March 
2005.  He was notified (in a statement of the case (SOC) 
issued in March 1997, in the March 2001 and April 2004 
correspondence, and in the March 2005 SSOC) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  Specifically, the March 2001 and 
April 2004 correspondence, and the March 2005 SSOC, informed 
the veteran of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claim.  The case was reviewed de novo 
subsequent to the notice, and the veteran has had ample 
opportunity to respond.  

Regarding content of notice, the March 1997 SOC, SSOCs issued 
in June 1999 and March 2002, and the March 2005 SSOC informed 
the veteran of what the evidence showed and why the claim was 
denied.  He was advised by the March 2001 and April 2004 
correspondence, and the March 2005 SSOC, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The March 
1997 SOC, the March 2001 and April 2004 correspondence, and 
the March 2005 SSOC advised him of what the evidence must 
show to establish entitlement to an effective date earlier 
than January 25, 1993, for the grant of service-connection; 
and those documents advised the veteran of what information 
or evidence VA needed from him.  The RO asked him to submit, 
or provide releases for VA to obtain, any pertinent records.  
He was expressly asked to tell VA "[i]f there is any other 
medical or lay evidence or information that you think will 
support your claim," and to send to VA "the evidence or 
information [that] is in your possession."  (See April 29, 
2004 letter).  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in September 2003.  The development has been 
completed and the additional evidence was considered by the 
RO.  Historically, the RO attempted, unsuccessfully, to 
obtain pertinent medical records from a VA medical center 
(VAMC) in Washington, D.C. in order to determine if the 
veteran was hospitalized at the facility in 1971, as he has 
alleged.  In an August 2001 response to the RO's initial 
request for such records, the VAMC Director wrote that 
several searches of the archived medical records were 
conducted, and "we were unable to retrieve records for the 
hospital stay in 1971."  In the September 2003 Board remand, 
the Board directed the RO to again attempt to obtain, if 
possible, VA medical records from 1971.  The Board 
specifically requested that the inquiry should be done under 
both the veteran's claims number and his Social Security 
number, and that the search should encompass any facility 
where hospitalization records may have been retired.  In a 
May 2004 response to the RO's request for such records, a 
medical record technician at HIMS reported:

We conducted several searches on [the 
veteran], for his Medical Records.  Our 
Archived facility staff has searched 
their Archives for copies of the 
requested medical records.  We were 
unable to locate any records.  Our 
Archived facility confirmed that they 
could not locate any records on [the 
veteran].  As we indicated in a [August 
2001] written statement, our archived 
facility conducted a thorough search.  We 
used all of our resource [sic] in trying 
to locate the medical records for [the 
veteran].  We are confirming that there 
are no records on file and this initial 
request should be closed indefinitely.  

The March 2005 SSOC informed the veteran of the unsuccessful 
attempts to obtain VAMC records dated in 1971.  Notably, the 
records shows that the RO attempted on two occasions prior to 
the September 2003 remand (in July and October 1998) to 
obtain additional service medical records through the 
National Personnel Records Center (NPRC).  On both occasions, 
the NPRC responded by informing  the RO that all available 
service medical and clinical records were sent to the RO in 
1971.  Given the circumstances, the Board finds that a remand 
for further development of the evidence (i.e., further 
attempts to obtain 1971 medical records from a VAMC) is not 
indicated, as it would constitute an exercise in futility in 
light of the historical record outlined above.  

A DRO reviewed the claim de novo.  (See June 1999 and March 
2002 SSOCs).  VA has obtained all pertinent/identified 
records that could be obtained.  In April 2004, the RO 
requested that the veteran submit any additional information 
in support of his claim.  In May 2004 the veteran responded 
by stating that he had "no new information to submit."  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  Notably also, 
given the nature of the matter at hand, the disposition will 
rest essentially on what is already of record.  Hence, the 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the veteran for the Board to do so.  
Mayfield, supra; Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Historically, the veteran's initial application for service 
connection of a "nervous condition" was received by the RO 
in December 1970.  Service medical records include an August 
1969 report of medical history on the veteran's enlistment, 
wherein he answered "yes" when asked if he ever experienced 
nervous trouble of any sort.  The examiner who performed the 
enlistment examination noted that the veteran suffered from 
nervous tension.  In an October 1970 clinical report, a 
service physician reported that the veteran was interviewed 
multiple times by the physician and a psychiatrist, and the 
veteran "carries a documented diagnosis of character 
disorder [and] is not compatible with military life."  An 
October 1970 report of examination on his separation from 
service shows diagnosis of personality disorder, and the 
service records show the veteran was administratively 
discharged from service due to a personality disorder.  

By a January 1971 decision, the RO denied service connection 
for a nervous condition, finding that the evidence was 
negative for showing that the veteran had a psychotic 
disorder.  The RO further noted that the veteran had a 
personality disorder for which service connection may not be 
granted, as a personality disorder is not a disease or injury 
within the meaning of the law governing the award of 
compensation benefits.  The veteran did not timely initiate 
an appeal of that decision, and it is final.  38 U.S.C.A. 
§ 7105.  An additional service medical record, dated in March 
1970, was apparently obtained subsequent to the January 1971 
decision, and shows that the veteran was took Thorazine as 
prescribed during service.  In a February 1976 decision, the 
RO continued the previous denial of service connection for a 
nervous condition, finding again that the only mental 
disorder shown by the evidence as of that date was 
personality disorder.  

The veteran's initial application for service connection for 
PTSD was received by the RO in June 1990.  On VA examination 
in October 1990, the examiner noted that the veteran served 
in Vietnam from May to October 1970.  The veteran 
acknowledged that he did not serve in a combat zone, but he 
stated that he served in a location that received incoming 
enemy fire.  He was very vague about his Vietnam experiences, 
except for reporting that he was introduced to heroin in 
Vietnam.  He complained of recurrent stress, anxiety, 
insomnia, and mood swings.  Examination revealed that he went 
from appearing somewhat tense and guarded at first to being 
progressively more enthusiastic and less logical in his 
statements.  The examiner noted that the "therapist patient 
relationship felt like a relentless attempt at 
manipulation."  There was some lability of affect.  The 
predominate mood was defiant and condescending.  The veteran 
appeared to entertain many illusions, probably some 
delusions, but no hallucinations.  His orientation was good.  
The examiner reported that the veteran's memory seemed 
generally good "except while high on heroin."  Both insight 
and judgment were grossly defective.  The diagnoses were 
heroin addiction apparently in remission; and personality 
disorder, mixed.  

By an April 1991 rating decision, the RO denied service 
connection for PTSD, finding that the record was negative for 
diagnosis of PTSD, and again noted that a personality 
disorder (as diagnosed on October 1990 VA examination) is not 
a disease or injury within the meaning of the law governing 
the award of compensation benefits.  The veteran did not 
timely initiate an appeal of that decision; thus the April 
1991 decision is final.  38 U.S.C.A. § 7105.  

In a VA Form 21-4138 received by the RO in December 1991, the 
veteran stated that he wished to reopen his claim of service 
connection for PTSD due to his "recent stay" at a VA 
medical facility.  VA medical records dated in November and 
December 1991 indicate that the veteran was admitted to a VA 
medical facility due to recurrent abuse of crack cocaine and 
alcohol.  The records show that he had difficulty describing 
traumatic experiences in Vietnam.  It was noted that he was 
accepted into an outpatient PTSD therapy program, but the 
summary of the hospitalization is negative for any PTSD 
symptoms.  Diagnoses of polysubstance abuse (cocaine and 
alcohol); history of opiates, marijuana, and amphetamine use; 
and history of multiple psychiatric admissions for major 
depression are shown.  

By an August 1992 rating decision, the RO again denied 
service connection for PTSD, finding that the evidence 
remained negative for both descriptions of PTSD stressor 
events in service, and for diagnosis of PTSD.  The veteran 
initiated an appeal of the August 1992 decision by filing a 
notice of disagreement, but he failed to perfect his appeal 
by filing a timely substantive appeal (VA Form 9); hence, the 
August 1992 decision is final.  38 U.S.C.A. § 7105.  

Chronologically, the first document of record subsequent to 
the August 1992 rating decision that indicates the veteran's 
intent to reopen his claim of service connection for PTSD is 
a VA Form 21-4138 received by the RO on January 25, 1994.  VA 
medical records were obtained from a VA social worker, a VA 
physician, an addiction therapist (dated in June and July 
1994), and another VA medical professional (dated in December 
1991); each of whom provided descriptions of stressful 
experiences in service as described by the veteran, along 
with descriptions of his PTSD symptoms.  The VA social worker 
diagnosed "severe chronic PTSD as a result of the veteran's 
traumatic experiences in Vietnam;" the VA physician reported 
that the veteran suffered from bipolar disorder, and further 
stated that the veteran's "PTSD totally interferes with his 
ability to function on a day to day basis;" the addiction 
therapist reported that the veteran's "symptoms of PTSD 
[had] become more disabling;" and another VA medical 
professional summarized the veteran's traumatic experiences 
in service.  The traumatic experiences primarily revolved 
around racial conflict, death threats, and assignment of 
degrading duties.  The veteran reported to his treating 
medical professionals that while in Vietnam he was stationed 
in an area that received incoming fire and mortar attacks.  
He stated that he shot at bunkers in which he assumed the 
enemy were hiding.

On VA examination in August 1996, the examiner reported that 
Thorazine is an anti-psychotic medication that would not 
routinely be used to treat a character or personality 
disorder.  The examiner noted that the service records 
indicated that the veteran had periods of emotional upheaval 
that could have represented the onset of a bipolar disorder, 
although his behavioral difficulties were viewed as willful 
and reflecting a personality disorder.  The examiner 
reiterated that the prescription of Thorazine during service 
was inconsistent with the diagnosis of a personality 
disorder.  Finally, the examiner stated that in the apparent 
absence of medical records "from that era," no definite 
conclusion could be drawn, but there was certainly a 
reasonable doubt regarding the diagnosis of a character or 
personality disorder.  

By an September 1996 decision, the RO granted service 
connection for bipolar disorder with depression and PTSD, 
rated 100 percent.  Specifically, the RO resolved any 
reasonable doubt in the veteran's favor based on the August 
1996 VA examiner's thorough review of the claims folder, and 
the doubt the examiner expressed regarding the veteran's 
original diagnosis (i.e., personality disorder).  The RO 
assigned January 25, 1994, as the effective date of the award 
of service connection for PTSD, as that was the date the RO 
received veteran's application to reopen his claim of service 
connection for PTSD (subsequent to the August 1992 final 
denial).  In a March 2002 determination, the RO amended the 
effective date of service connection for PTSD to January 25, 
1993, (one year prior to the date the veteran's application 
to reopen his PTSD claims was received by the RO) under the 
provisions of 38 C.F.R. § 3.114, "since recognition of PTSD 
as a disability entity represents a liberalizing change in 
the law."  

At the March 2001 conference with the DRO, the veteran 
contended that he did not disagree with the effective date 
inasmuch as it was based on the date of receipt of his 
application to reopen his claim of service connection for 
PTSD.  Rather, he reported that he disagreed with the 
effective date because he felt that all the other RO 
determinations prior to the September 1996 decision were 
clearly and unmistakably erroneous because the evidence of 
record at the time of those decisions was sufficient to grant 
service connection for PTSD.  

Legal Criteria and Analysis - CUE

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE).  38 U.S.C.A. § 
7105.  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised.  For the purposes 
of authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

In Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001), the  
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  

At the time of the January 1971 rating decision, the evidence 
before the RO consisted solely of the veteran's service 
medical records.  The service medical records are entirely 
negative for diagnosis of a psychiatric disorder, but rather, 
they show diagnoses of a personality disorder for which the 
veteran ultimately received an administrative discharge from 
service.  In the January 1971 rating decision, the RO denied 
service connection for a nervous condition on the basis that 
the only clinical findings and diagnoses shown in the service 
medical records were of a personality disorder, for which 
service connection may not be granted as a personality 
disorder is not a disease or injury within the meaning of the 
law governing the award of compensation benefits.  That 
finding was entirely consistent with the evidence of record, 
and entirely consistent with VA laws and regulations in 
effect on that date.  The veteran did not offer (or identify) 
any further evidence in rebuttal.  There is no showing that 
the correct facts were not before the adjudicator or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  Significantly, in January 1971 the RO 
could not have granted service connection for an acquired 
psychiatric disability (and it would have been error for the 
RO to do so) because there was no medical diagnosis of 
current acquired psychiatric disability.  While the Board is 
cognizant that the veteran was later granted service 
connection for psychiatric disability, including PTSD, that 
grant was based upon subsequent evidence concerning the 
etiology and amended diagnoses of his psychiatric 
disabilities, as well as clinical findings regarding the 
veracity of alleged stressor events in service.  The Board 
has carefully considered the applicable law and the evidence 
of record at the time of the January 1971 rating decision, 
and finds that the veteran's allegation of CUE in the 
decision is without merit.  

The veteran's allegations of CUE in the April 1991 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated.  As indicated 
above, this cannot form the basis of a valid claim of CUE.  
The evidence before the RO in April 1991 included the October 
1990 report of a VA examination that was absent diagnosis of 
PTSD.  Moreover, the record at the time did not include a 
verified/or claimed verifiable stressor.  Since the veteran 
was not shown to have engaged in combat, under the governing 
regulation such stressor was needed to establish service 
connection for PTSD.  Efforts by the RO to obtain from the 
veteran a description of a verifiable stressor were 
unsuccessful.  Without a verifiable stressor, the criteria 
for establishing service connection for PTSD were not met.  
It is also noteworthy at this point that while the service 
connected psychiatric entity encompasses PTSD (and diagnoses 
of PTSD are documented in the record), the primary 
psychiatric diagnosis is bipolar disorder.  It is further 
noted that nowhere in the record is there documentation of a 
verified stressor event in service.  Hence, the April 1991 RO 
decision denying service connection for PTSD was entirely 
consistent with, and supported by, the evidence of record; 
was in accordance with governing law and regulations; and was 
not clearly and unmistakably erroneous. 

In summary, the January 1971 and April 1991 rating decisions 
were supported by the evidence, were consistent with the 
governing legal criteria, and did not involve CUE.  

Legal Criteria and Analysis - Effective Date

As was noted above, the veteran's claim of service connection 
for PTSD was denied by a rating decision in August 1992.  The 
veteran was properly notified of that decision and of his 
appellate rights.  He initiated an appeal of the decision by 
filing a notice of disagreement, but he failed to perfect his 
appeal by filing a timely substantive appeal.  Accordingly, 
the August 1992 decision is final.  38 U.S.C.A. § 7105.  
Based on the RO's receipt of new and material evidence, 
service connection for PTSD was granted in the September 1996 
RO decision here on appeal.  The effective date of January 
25, 2004, was assigned for service connection for PTSD, as 
that was the earliest date following the August 1992 decision 
that the veteran communicated to VA his desire to reopen the 
PTSD claim.  As noted, however, in March 2002 the RO amended 
the effective date for service connection for PTSD to January 
25, 2003, finding that such was warranted under the 
provisions of 38 C.F.R. § 3.114.  (Despite that the record 
still does not show a verified stressor event in service, and 
that the veteran's primary psychiatric diagnosis appears to 
be bipolar disorder.)

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance (emphasis added), or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing (emphasis 
added) requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003); 
see Servello v. Derwinski, 3 Vet. App. 196 (1992). An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim for 
increased benefits, but only when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b).  

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for PTSD) for a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  In essence, the determination is 
based on timing, i.e., when the veteran notified VA that he 
wished to reopen a claim for service connection for PTSD that 
was the subject of a prior final RO decision.  

The critical facts in this matter are not in dispute.  The 
Board acknowledges that symptoms and diagnoses of PTSD were 
noted by VA as early as in 1991.  However, his claim of 
service connection for PTSD was last denied by the RO in 
August 1992.  Although the veteran initiated an appeal by 
filing a notice of disagreement, he does not dispute that he 
did not file a timely substantive appeal so as to perfect an 
appeal of that denial within a year of notice of the 
decision.  Hence, the August 1992 decision became final.  
38 U.S.C.A. § 7105.  

The laws and regulations pertaining to effective dates of 
awards, outlined above, stipulate that the effective date of 
an award of service connection based on a claim reopened 
after a prior final denial of such claim shall not be earlier 
than the date of receipt of the claim to reopen.  The VA Form 
21-4138 received by the RO on January 25, 1994, is the 
earliest communication subsequent to the August 1992 final 
decision that indicates an intent of the veteran to reopen 
his PTSD claim.  The only question before the Board is 
whether there was any earlier communication from the veteran 
seeking to reopen the claim.  There is nothing in the claims 
file received between August 1992 and January 25, 1994, which 
may be construed as a formal or informal claim seeking to 
reopen the PTSD claim.  Indeed, the veteran does not allege 
he submitted an earlier application to reopen his PTSD claim.  
There is no provision in the law for now making the award 
retroactive to the day after the date of the veteran's 
separation from service, or to June 1990 (when the veteran 
filed his initial claim of service connection for PTSD) as he 
seeks.  Thus, as a matter of law, the appeal seeking an 
earlier effective date for the grant of service connection 
for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 
The "benefit of the doubt" doctrine does not apply because 
the law is dispositive and the critical facts are not in 
dispute.


ORDER

The appeal to establish CUE in January 1971 and April 1991 
rating decisions denying service connection for a nervous 
condition and for PTSD, respectively, is denied.  

An effective date prior to January 25, 1993, for the grant of 
service connection for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


